      CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 1 of 32



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                       District Court File No. 18-150(1) (DWF/HB)

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )       GOVERNMENT’S OPPOSITION
       v.                                 )       TO DEFENDANT’S MOTION
                                          )       TO DISMISS
MICHAEL HARI,                             )
                                          )
       Defendant.                         )


       The United States of America, by and through its undersigned counsel, respectfully

files this opposition to the defendant’s Motion to Dismiss the Indictment (CM/ECF

Document No. 94). The Indictment, which charges the defendant with multiple offenses

for his alleged role in bombing and setting fire to the Dar Al Farooq Islamic Center in

Bloomington, Minnesota, easily survives the defendant’s various challenges. As described

below, the defendant’s claims ignore the plain language of the statutory provisions at issue,

minimize and/or misconstrue the relevant legal standards, and misapply the governing law.

For these reasons, among others, the government respectfully urges this Court to reject

each of the defendant’s arguments and deny his motion in its entirety.

 I.    RELEVANT BACKGROUND

       The defendant moves under Fed. R. Crim. P. 12 to dismiss the indictment. A court

reviewing a Rule 12 motion is to accept the allegations in the indictment as true. See, e.g.,

United States v. Winningham, 953 F. Supp. 1068, 1075 (D. Minn. 1996) (citations omitted).
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 2 of 32



       In pertinent part, the Indictment alleges that in the summer of 2017, the defendant

rented a pickup truck in Illinois before driving to Minnesota with his alleged

coconspirators, Joe Morris and Michael McWhorter. Throughout that drive, the men

carried with them a pipe bomb that the defendant had constructed in Illinois. During their

interstate drive, the trio stopped at a gas station to purchase diesel fuel and gasoline, which

they mixed together in a plastic container. In the early morning hours of August 5, 2017,

the three men arrived at the Dar al Farooq Islamic Center in Bloomington, Minnesota.

While there, Morris broke one of the center’s windows and tossed the plastic container

with the fuel and gasoline mixture into the building. Then, McWhorter lit the fuse on the

pipe bomb built by the defendant and threw that bomb through the broken window and into

the area where Morris had just tossed the fire-accelerating mixture. Shortly thereafter, the

pipe bomb exploded, igniting the diesel fuel and gasoline mixture, and causing damage to

the center. Following the bombing, the three men drove the pickup truck back to Illinois,

where the defendant eventually returned the rented vehicle.

       On June 20, 2018, a federal grand jury charged the defendant, McWhorter, and

Morris with: (1) intentionally defacing, damaging, and destroying religious real property

because of the religious character of that property, in violation of 18 U.S.C. § 247(a)(1);

(2) intentionally obstructing and attempting to obstruct by force and the threat of force the

free exercise of religious beliefs, in violation of 18 U.S.C. § 247(a)(2); (3) conspiring to

commit federal felonies by means of fire and explosives, in violation of 18 U.S.C. § 844;

and (4) carrying and using a destructive device during and in relation to crimes of violence,



                                              2
      CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 3 of 32



in violation of 18 U.S.C. § 924(c). In addition, the defendant was charged with possessing

an unregistered destructive device.

       On January 24, 2019, McWhorter and Morris pled guilty to intentionally obstructing

and attempting to obstruct by force and the threat of force the free exercise of religious

beliefs (Count Two), and to using a destructive device during and in relation to crimes of

violence (Count Four).

       On July 18, 2019, the defendant filed a Motion to Dismiss the Indictment (CM/ECF

Document No. 94). As the following discussion demonstrates, the defendant’s motion is

without merit and should be denied.

II.    ARGUMENT

       In his motion, the defendant launches several challenges to the indictment, all of

which focus on § 247.        Specifically, the defendant claims that: (a) the statute is

unconstitutional because its enactment exceeds Congress’s authority under the Commerce

Clause; (b) the § 247 pre-prosecution certification for this case is inadequate; (c) the two §

247 violations charged in the indictment are not “crimes of violence” as the term is defined

in § 924(c); and (d) the two § 247 charges are multiplicitous. Each of the defendant’s

arguments fails.

       As described below, § 247 is a valid exercise of Congress’s Commerce Clause

authority; the two distinct § 247 violations are categorically crimes of violence; and the

certification is substantively unreviewable and procedurally sound.




                                              3
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 4 of 32



          A. Section 247 is a Valid Exercise of Congress’s Commerce Clause
             Authority

       The defendant’s primary attack is a facial challenge to the constitutionality of § 247.

Specifically, the defendant claims that § 247(a) is an improper exercise of Congress’s

authority under the Commerce Clause, which grants Congress the power “[t]o regulate

Commerce with foreign Nations, and among the several States.” U.S. Const. art. I, § 8, cl.

3.

       In reviewing constitutional challenges to federal statutes, courts must treat

legislation as presumptively constitutional. See United States v. Morrison, 529 U.S. 598,

607 (2000) (“Due respect for the decisions of a coordinate branch of Government demands

that [the judicial branch] invalidate a congressional enactment only upon a plain showing

that Congress has exceeded its constitutional bounds.”).           In part because of that

presumption of constitutionality, “[a] facial challenge to a legislative Act is, of course, the

most difficult challenge to mount successfully.” See United States v. Salerno, 481 U.S.

739, 745 (1987); see also Phelps-Roper v. Ricketts, 867 F.3d 883, 891-92 (8th Cir. 2017)




                                              4
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 5 of 32



citing Salerno for the proposition that a facial challenge is “the most difficult challenge to

mount successfully”). 1

       The defendant’s claim that § 247 is facially invalid falls far short of this standard.

As every federal court to address the issue has found, Congress validly exercised its

Commerce Clause authority when it passed § 247. See United States v. Ballinger, 395 F.3d

1218, 1222 (11th Cir. 2005) (en banc) (“we have little trouble concluding that § 247, both

facially and as applied to [the defendant], is a constitutional expression of Congress’ well-

established power to regulate the channels and instrumentalities of interstate commerce in

order to prevent their use for harmful purposes.”), cert. denied, 546 U.S. 829 (2005);

United States v. Grassie, 237 F.3d 1199, 1209-11 (10th Cir. 2001) (“by making interstate

commerce an element of the crime under [§ 247], to be decided on a case-by-case basis,

constitutional problems are avoided.” (citing Morrison and Lopez)), cert. denied, 533 U.S.

960 (2001); United States v. Roof, 225 F. Supp. 3d 438, 452 (D.S.C. 2016) (“the Court

holds § 247 is constitutional facially and as applied in this case”).



1
  From the outset, the defendant seeks to minimize the burden he must meet to invalidate
§ 247. For example, the defendant repeatedly cites Bond v. United States, 564 U.S. 211
(2011) and Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) to suggest that the
relevant standards are not nearly as demanding as Supreme Court precedent dictates.
However, neither case is of any relevance to the issues presently before the Court. Bond
addressed the narrow question of whether a litigant had standing to challenge the
constitutional validity of a statute. See Bond, 564 U.S. at 214 (“This case presents the
question whether a person indicted for violating a federal statute has standing to challenge
its validity.”). Ezell, which is not binding on this Court, addressed the narrow issue of how
plaintiffs could succeed in enjoining a city from enforcing a statute that the plaintiffs
claimed violated the Second Amendment. Ezell, 651 F.3d at 694-715. Neither case
provides any instruction to this Court on how to assess the defendant’s facial Commerce
Clause challenge to § 247.
                                              5
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 6 of 32



       The defendant has not shown why these decisions are wrong—nor can he, as

controlling standards plainly confirm that § 247 is constitutionally valid.

                  i. Congress has authority under the Commerce Clause to regulate
                     three broad categories of activity

       The Commerce Clause vests Congress with the power to regulate three broad

categories of activity. See, e.g., Gonzales v. Raich, 545 U.S. 1, 16-17 (2005) (citations

omitted). First, “Congress may regulate the use of the channels of interstate commerce.”

See United States v. Lopez, 514 U.S. 549, 558-59 (1995) (citations omitted). Second,

“Congress is empowered to regulate and protect the instrumentalities of interstate

commerce, or persons or things in interstate commerce, even though the threat may come

only from intrastate activities.” Id. Third, Congress has the power to regulate “activities

that substantially affect interstate commerce.” Id.

       In attacking § 247, the defendant improperly wishes away the first two categories

and fixates on the third category alone. In doing so, he argues almost exclusively by

general reference to Lopez and Morrison. However, as described below—and in sharp

contrast to the statutes at issue in Lopez and Morrison—Congress took account of all three

categories when it passed § 247.

                 ii. Section 247 is a valid exercise of Congress’s authority to regulate
                     the channels and instrumentalities of interstate commerce

       Congress amended § 247 in 1996. The amended language directly addressed the

1995 decision in Lopez, in which the Supreme Court assessed a statute that lacked an

interstate commerce jurisdictional element and did not attempt to regulate either the

channels or instrumentalities of interstate commerce. See Lopez, 514 U.S. at 559-61.

                                              6
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 7 of 32



Consequently, the Supreme Court determined that the statute at issue could survive only

by a finding that the regulated activity substantially affected interstate commerce. Id. The

Supreme Court then invalided the statute at issue after finding that it failed to regulate

activity that met the “substantial affect” standard. Id. at 567-68.

       Following Lopez, Congress reworded the jurisdictional element of § 247(b) so that

the violations outlined in § 247(a) would apply only to offenses “in or affect[ing] interstate

or foreign commerce.” In doing so, Congress could not have been clearer that the modified

language of § 247’s jurisdictional element was meant to adhere to the dictates of Lopez.

See Ballinger, 395 F.3d at 1235 (“the new language was specifically drafted to mirror the

Supreme Court’s articulation in Lopez of the nature and extent of the commerce power.”

(citing H.R. Rep. No. 104-621, at 7 (1996), (“The Committee is aware of the Supreme

Court’s ruling in United States v. Lopez . . . [The amended § 247], by contrast [to the statute

struck down in Lopez], specifically limits its reach to conduct which can be shown to be in

or to affect interstate commerce.”))). See also 142 Cong. Rec. H6451-01 (June 18, 1996)

(statement of Rep. Hyde) (“The interstate commerce requirement [of § 247] is intended to

avoid the problem identified in United States v. Lopez”); 142 Cong. Rec. E1258-02 (July

11, 1996) (statement of Rep. Hyde) (“[Section 247’s jurisdictional element], unlike the

provision at issue in Lopez, requires the prosecution to prove an interstate commerce nexus

in order to establish a criminal violation”).

       Against the backdrop of this clear legislative intent, and despite the provision’s clear

text, the defendant pretends that in modifying § 247(b) Congress meant to only regulate

the third category identified in Lopez. The defendants in Ballinger and Roof unsuccessfully

                                                7
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 8 of 32



tried the same approach. See Ballinger, 395 F.3d at 1235 (the defendant’s interpretation

“would read the ‘in commerce’ language out of the statute altogether”); Roof, 225 F. Supp.

3d at 453 (same). The Eleventh Circuit’s thoughtful yet swift dismissal of the defendant’s

approach is worth citing at length:

       Simply put, § 247 contains unambiguous jurisdictional language—covering
       offenses in or affecting commerce—that must be given its proper effect. In this
       important respect, § 247 differs significantly from the statute invalidated in Lopez,
       which did not contain any clarifying jurisdictional statement, thus leaving
       substantial ambiguity about which type of commerce power Congress intended to
       exert. Here, in sharp contrast, by using the phrase “in or affects commerce,”
       Congress has clearly invoked Lopez category 3—its power to regulate activities that
       substantially affect commerce—as well as categories 1 and 2—its power to regulate
       the use of the channels and instrumentalities of interstate commerce.

Ballinger, 395 F.3d at 1235 (internal citations omitted) (emphasis in original). 2

       As Ballinger notes, in modifying § 247’s jurisdictional element, Congress sought to

properly exercise the full extent of its Commerce Clause authority. See, e.g., H.R. Rep.

104-621 at 7 (“Under this new formulation of the interstate commerce requirement, the

Committee intends that where in committing, planning, or preparing to commit the offense,

the defendant either travels in interstate or foreign commerce, or uses the mail or any

facility or instrumentality of interstate or foreign commerce, the statute will be satisfied.

These are but two examples of the many factual circumstances which would come within

the scope of [§ 247’s] interstate commerce requirement.”). In doing so, Congress took care


2
  Essentially acknowledging that the reasoning in Ballinger defeats his argument, the
defendant urges the Court to ignore Ballinger by saying that the Eleventh Circuit merely
“employed as-applied analysis.” See Doc. 94 at 9, n. 5. However, as noted above, the en
banc Ballinger court explicitly held that § 247 was a constitutional exercise of Congress’s
Commerce Clause authority, “both facially and as applied.” 395 F.3d at 1222 (emphasis
added).
                                              8
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 9 of 32



not to exceed that authority by closely adhering to the dictates of Lopez. See, e.g., id. (“[In

contrast to Lopez, § 247] specifically limits its reach to conduct which can be shown to be

in or to affect interstate commerce.       Thus, if in prosecuting a particular case, the

government is unable to establish this interstate commerce connection, [§ 247] will not

apply to the offense.”).

       Even if the Court were inclined to follow the defendant’s approach of setting aside

§ 247’s legislative history and disregarding the thoughtful analyses of the statute by every

federal court that has addressed its validity under the Commerce Clause, the fact remains

that § 247(a) explicitly applies only to offenses “in and affect[ing] interstate commerce.”

As the Eighth Circuit has repeatedly found, that phrase is a “term of art” that allows

Congress to exercise the full extent of its Commerce Clause power without exceeding it.

See United States v. Mosby, 60 F.3d 454, 456 (8th Cir. 1995); United States v. Letts, 264

F.3d 787, 789-90 (8th Cir. 2001) (citing Mosby). See also United States v. Schmidt, 571

F.3d 743, 746-47 (8th Cir. 2009) (statute with an “in or affecting interstate commerce”

jurisdictional element “is expressly tied to interstate commerce” (citing, among other cases,

United States v. Stuckey, 255 F.3d 528, 530 (8th Cir. 2001); United States v. Shelton, 66

F.3d 991, 992 (8th Cir. 1995); United States v. Rankin, 64 F.3d 338, 339 (8th Cir. 1995))).

       Section 247(b)’s “in or affecting interstate commerce” element helps demonstrate

why the defendant’s reliance on Lopez and Morrison is misplaced. In both Lopez and

Morrison, the Supreme Court invalidated statutes that (1) entirely lacked an interstate

commerce jurisdictional element, (2) made no attempt to regulate the instrumentalities and

channels of interstate commerce, and thus (3) could only be justified by a finding that the

                                              9
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 10 of 32



regulated activity substantially affected interstate commerce. In sharp contrast, § 247 has

a mandatory jurisdictional element that explicitly seeks to regulate offenses that occur in

interstate commerce.

       Morrison helps demonstrates the importance of this contrast. In Morrison, the

Supreme Court invalidated a provision of the Violence Against Women Act (VAWA) that

afforded a civil remedy to the victims of gender-motivated violence, but that civil remedy

lacked an interstate commerce jurisdictional element. Morrison, 529 U.S. at 601-02.

Meanwhile, Morrison made clear that another provision of the same act that provided a

criminal remedy for incidents of domestic violence occurring in interstate commerce was

plainly an appropriate exercise of Congress’s Commerce Clause authority. See id. at 613,

n. 5 (“The Courts of Appeals have uniformly upheld this criminal sanction as an

appropriate exercise of Congress’ Commerce Clause authority, reasoning that ‘[t]he

provision properly falls within the first of Lopez’s categories as it regulates the use of

channels of interstate commerce.’” (citing United States v. Lankford, 196 F.3d 563, 571-

72 (5th Cir. 1999)).

       Unlike the invalid VAWA civil remedy, and like the valid VAWA criminal

provision, § 247 includes a jurisdictional element that properly exercises Congress’s

authority to regulate offenses that occur in interstate commerce. See 18 U.S.C. § 247(b).

The act in question thus plainly regulates, among other things, the instrumentalities of

interstate commerce. As has often been noted, Congress “has the power to regulate

instrumentalities of interstate commerce,” and even “[p]urely intrastate activity falls within

this power when an instrumentality of interstate commerce is used.” See United States v.

                                             10
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 11 of 32



Corum, 362 F.3d 489, 495 (8th Cir. 2004) (citing Lopez, 514 U.S. at 558; United States v.

Baker, 82. F.3d 273, 275 (8th Cir. 1996)). 3

                 iii. Section 247 is a valid exercise of Congress’s power to regulate
                      conduct that substantially affects interstate commerce

       In addition to being a valid exercise of Congress’s Commerce Clause authority

under the first two Lopez categories, § 247(a) is also a valid exercise of Congress’s power

to regulate activities that “substantially affect” interstate commerce.

       As noted above, the defendant’s facial attack on the constitutionality of § 247(a)

wishes away the first two Lopez categories, and focuses exclusively on the third. In doing

so, the defendant fails to fully and clearly articulate his burden under that third category.

As the Supreme Court has stated, a court’s task in assessing the third Lopez category “is a

modest one.” See Gonzales, 545 U.S. at 22. Specifically, a reviewing court need only

determine whether Congress had a “rational basis” for concluding that the activities it seeks

to regulate, taken in the aggregate, substantially affect interstate commerce. Id. (citations

omitted).

       Though the defendant casually breezes over the “rational basis” standard, he

properly notes that Lopez set out a four-part test for assessing whether Congress can validly

regulate activities that substantially affect interstate commerce. That test instructs courts

to balance: (1) whether the statute contains an “express jurisdictional element” that limits


3
  In Corum, the Eighth Circuit also noted that “no additional showing of an interstate nexus
is necessary when a statute regulates” activity defined by the first two Lopez categories.
362 F.3d at 494 (citing United States v. Gil, 297 F.3d 93, 100 (2d Cir. 2002); United States
v. Marek, 238 F.3d 310, 318 (5th Cir. 2001); United States v. Gilbert, 181 F.3d 152, 158
(1st Cir. 1999); United States v. Clayton, 108 F.3d 1114, 1117 (9th Cir. 1997)).
                                               11
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 12 of 32



its reach; (2) whether the regulated activity is commercial/economic in nature; (3) whether

Congress made findings regarding the regulated activity’s impact on interstate commerce;

and (4) whether the link between the prohibited activity and the effect on interstate

commerce is attenuated. As discussed below, these factors weigh in favor of finding that

Congress had a rational basis for regulating the activities proscribed by § 247(a).

                         a) Section 247’s express jurisdictional element helps ensure,
                            through case-by-case inquiry, that the proscribed conduct
                            affects interstate commerce

       With respect to the first two factors, though the conduct specifically proscribed by

§ 247(a) is not inherently commercial, the statute’s jurisdictional element ensures the

required nexus between the offense and interstate commerce.

       An express jurisdictional element “may establish that the enactment is in pursuance

of Congress’s regulation of interstate commerce.” Morrison, 529 U.S. at 612. In the Eighth

Circuit, a jurisdictional element like the one found in § 247(b) effectively ensures a

statute’s validity under the Commerce Clause. See, e.g., United States v. House, 825 F.3d

381, 386 (8th Cir. 2016); see also United States v. Vong, 171 F.3d 648, 654 (8th Cir. 1999)

(“Lopez invalidated a statute [ . . .] because the statute did not contain an express

jurisdictional nexus to interstate commerce.”) (emphasis added)). 4




4
  The existence of an express jurisdictional element was also dispositive in the District of
South Carolina’s assessment of § 247 in Roof. See 225 F. Supp. 3d at 453-54 (“But § 247
does have a jurisdictional element, restricting it to conduct that has a sufficient nexus with
interstate commerce. Statutes prohibiting noncommercial conduct that include such
jurisdictional elements are universally upheld as within Congress’s Commerce Clause
powers.”) (citing collected cases from the First, Fourth, Sixth, and Eighth Circuits).
                                             12
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 13 of 32



       Such a jurisdictional element is important because it “ensure[s], through case-by-

case inquiry,” that the proscribed conduct affects interstate commerce. Lopez, 514 U.S. at

561. As the legislative history described above makes clear, Congress had this exact sort

of “case-by-case inquiry” in mind when it modified the jurisdictional element in § 247(b),

and Congress included that element for the express purpose of avoiding a fatal shortcoming

of the legislation at issue in Lopez and Morrison. See Sec. II (A) (ii), supra.

                         b) Congress’s legislative findings identified specific ways in
                            which places of worship affect interstate commerce

       The defendant states that he found “no record of ‘express congressional findings’”

regarding the substantial effects that the activity § 247(a) proscribes has on interstate

commerce. However, the relevant congressional record includes many discussions about

the effect that places of worship have on interstate commerce. For example, in presenting

the statute to members of Congress, one of the legislation’s co-sponsoring senators stated:

       As the record makes clear, the churches, synagogues, and mosques that have been
       the targets of arson and vandalism, serve many purposes. On Saturdays or Sundays,
       they are places of worship. During the rest of the week, they are centers of activity.
       A wide array of social services, such as inoculations, day care, aid to the homeless,
       are performed at these places of worship. People often register to vote, and vote at
       the neighborhood church or synagogue. Activities that attract people from a
       regional, interstate area often take place at these places of worship. There is ample
       evidence to establish that Congress is regulating an activity that has a “substantial
       effect” upon interstate commerce.

142 Cong. Rec. S6517-04, at *S6522 (June 19, 1996) (statement of Sen. Kennedy).

       In exercising its authority under the Commerce Clause, Congress is “not required to

make formal findings as to the substantial burdens that an activity has on interstate

commerce.” Lopez, 514 U.S. at 562-63. Despite this, and as the Tenth Circuit has


                                             13
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 14 of 32



observed, § 247’s “legislative history is informative on the specific impact of church

attacks on interstate commerce.” See Grassie, 237 F.3d at 1209 (noting that the statute’s

legislative history contains “references to a broad range of activities in which churches

engage, including social services, educational and religious activities, the purchase and

distribution of goods and services, civil participation, and the collection and distribution of

funds for these and other activities across state lines.” (citing 142 Cong. Rec. S7908–04, at

*S7909 (1996) (joint statement of floor managers regarding H.R. 3525, The Church Arson

Prevention Act of 1996); 142 Cong. Rec. S6517–04, at *S6522 (1996) (statement of Sen.

Kennedy); Church Burnings: Hearings on the Federal Response to Recent Incidents of

Church Burnings in Predominantly Black Churches Across the South Before the Senate

Comm. on the Judiciary, 104th Cong. 37 (1996) (appendix to the prepared statement of

James E. Johnson and Deval L. Patrick))).

       These legislative materials thus provide further evidence that Congress validly

exercised its Commerce Clause authority by regulating activity that substantially affects

interstate commerce.

                          c) The link between the activity Section 247 proscribes and its
                             effects on interstate commerce is not attenuated

       As is plain on its face, § 247 protects, among other things, places of worship such

as churches, synagogues, and mosques. In spite of this fact, the defendant wrongly asserts

that “there is no demonstrated or even speculated link” between any of the activity

proscribed by § 247 and interstate commerce. This District has explicitly disagreed with

the defendant. Specifically, this District has stated that, “It is well established that religious


                                               14
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 15 of 32



organizations can and do engage in and affect interstate commerce.” See United States v.

Corum, No. 01-cr-236, 2002 WL 1285078, at *3 (D. Min. June 5, 2002) (citing Camps

Newfound/Owatonna, Inc. v. Town of Harrison, 520 U.S. 564 (1997); Grassie, 237 F.3d at

1209; United States v. Ballinger, 153 F. Supp. 2d 1361, 1366-70 (N.D. Ga. 2001)).

       Several circuits have joined this District in noting that places of worship are

involved in commercial activity. See, e.g., United States v. Renteria, 557 F.3d 1003, 1010

(9th Cir. 2009) (discussing how a synagogue was used for interstate commercial purposes);

United States v. Rayborn, 312 F.3d 229, 234-35 (6th Cir. 2002) (“While the church’s

activities were undertaken primarily to facilitate worship, they nonetheless were

commercial in nature.”); United States v. Odom, 252 F.3d 1289, 1294-95 (11th Cir. 2001)

(“churches can and do engage in commerce.”); United States v. Terry, 257 F.3d 366, 370

(4th Cir. 2001) (operation of daycare center in a church building “was itself a commercial

activity”).

       Taken as a whole, the Lopez four-part test demonstrates that Congress had a rational

basis for determining that the activities proscribed by § 247 substantially affect interstate

commerce. Thus, § 247 is also a valid exercise of Congress’s power under the third Lopez

category. As a result, the defendant’s facial attack on the statute must fail.

              B. The Section 247 Certification is Procedurally Sound and Substantively
                 Unreviewable

       The defendant next claims that the government’s certification of this prosecution,

made pursuant to § 247(e), is “insufficient” because it is “devoid of any substantive

justification.” Doc. 94 at 19-21. The defendant’s argument is without merit.            The


                                             15
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 16 of 32



certification meets the requirements of the statute, and the substance underlying the

government’s decision to prosecute is an unreviewable act of prosecutorial discretion.

       Section 247(e) specifies that a prosecution under § 247 may not proceed unless the

Attorney General or his designee—in this case, the then-Acting Assistant Attorney General

for the Civil Rights Division, John Gore—certifies that, “in his judgment,” prosecution is

“in the public interest and necessary to secure substantial justice.” 18 U.S.C. § 247(e). On

June 18, 2018, Acting Assistant Attorney General Gore issued such a certification for this

case. That certification is attached to this pleading as Exhibit A. As the defendant

concedes, the certification demonstrates that the government complied with § 247(e)’s

statutory requirements.

       Despite there being no indication in the statute that substantive review of the

certification is at all appropriate, the defendant claims that the Court should proceed with

a substantive evaluation of the government’s decision to charge him with violating § 247.

The defendant’s argument is easily defeated because it ignores the actual language of the

statute and is contrary to Eighth Circuit precedent applying bedrock constitutional

principles of separation of powers.

       Certification under § 247(e) involves a quintessential prosecutorial decision that,

like other prosecutorial decisions, falls soundly within the discretion of the Executive

Branch. See, e.g., Greenlaw v. United States, 554 U.S. 237, 246 (2008) (“[T]he Executive

Branch has exclusive authority and absolute discretion to decide whether to prosecute a

case.” (citing United States v. Nixon, 418 U.S. 683, 693 (1974))). Prosecutors “have this

latitude because they are designated by statute as the President’s delegates to help him

                                            16
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 17 of 32



discharge his constitutional responsibility to ‘take Care that the Laws be faithfully

executed.’” United States v. Armstrong, 517 U.S. 456, 464 (1996) (quoting U.S. Const.,

art. II, § 3). Courts have thus recognized the need for judicial restraint in this area, as

prosecutorial judgments are “particularly ill-suited to judicial review.” Wayte v. United

States, 470 U.S. 598, 607 (1985); see also United States v. Moeller, 383 F.3d 710, 713 (8th

Cir. 2004) (citing Wayte).

       The defendant’s assertion that the Court should ignore these principles and

substantively review the § 247(e) certification rests on a comparison to a certification

provision in juvenile federal law, which is codified at 18 U.S.C. § 5032. However, as the

Eighth Circuit has explicitly held, the analogous provision of the § 5032 certification is “an

unreviewable act of prosecutorial discretion.” See United States v. Juvenile Male J.A.J.,

134 F.3d 905, 909 (8th Cir. 1998) [hereinafter Juvenile Male J.A.J. (1998)].

       In Juvenile Male J.A.J. (1998), the defendant challenged the sufficiency of the

government’s § 5032 certification that “a substantial federal interest in the case justified

federal jurisdiction.” Id. at 905. The Eighth Circuit began its analysis by noting that of the

four circuits to have addressed the issue, three found that certification of a substantial

federal interest is not reviewable. Id. at 906 (noting that the Third, Fifth, and Eleventh

Circuits found that the certification was not reviewable, while the Fourth Circuit found that

it was).

       In joining the majority position, the Eighth Circuit noted that “a statute’s failure to

provide meaningful standards for judicial review can be dispositive that review is not

permitted.” Id. at 907 (citing Webster v. Doe, 486 U.S. 592, 599-600 (1988) (“[E]ven when

                                             17
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 18 of 32



Congress has not affirmatively precluded judicial oversight, review is not to be had if the

statute is drawn so that a court would have no meaningful standard against which to judge

the agency’s exercise of discretion.”)). The Eighth Circuit then determined that “[s]uch a

lack of standards [was] fatal to the [defendant’s] argument for reviewability.” Id. at 908

(citing Webster).

       Since 1998, the weight of authority has become even more lopsided. In total, nine

circuits have agreed that the § 5032 certification of a “substantial federal interest” is not

subject to substantive judicial review. See United States v. F.S.J., 265 F.3d 764, 771 (9th

Cir. 2001) (“[C]ertification of a ‘substantial federal interest’ under § 5032 is not subject to

judicial review except for such formalities as timeliness and regularity (e.g., signed by the

proper official) and for allegations of unconstitutional prosecutorial misconduct.”); United

States v. Doe, 226 F.3d 672, 678 (6th Cir. 2000) (“[T]he Attorney General’s decision to

certify a ‘substantial Federal interest’ in a juvenile prosecution may not be reviewed for

factual accuracy.”); United States v. Smith, 178 F.3d 22, 26 (1st Cir. 1999) (holding that

the “United States Attorney’s certification of a substantial federal interest constitutes an

unreviewable act of prosecutorial discretion”); United States v. Jarrett, 133 F.3d 519, 541

(7th Cir. 1998) (holding that courts may review technical aspects and constitutional

challenges to certification but “courts cannot review the substantive basis of the Attorney

General’s certification of a ‘substantial Federal interest’ under 18 U.S.C. § 5032”); In re

Sealed Case, 131 F.3d 208, 212-215 (D.C. Cir. 1997) (distinguishing Fourth Circuit’s

outlier decision in United States v. Juvenile Male No. 1, 86 F.3d 1314 (4th Cir. 1996) at

length and holding that courts may review the § 5032 certification “only to determine its

                                              18
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 19 of 32



presence and whether it facially supports [a federal court’s] jurisdiction”); United States v.

Juvenile No. 1, 118 F.3d 298, 304 (5th Cir. 1997) (“Our analysis of the language, structure,

and legislative history of § 5032 leads us to conclude . . . that Congress did not intend for

the courts to second-guess the Attorney General’s determination that a ‘substantial Federal

interest’ exists in a particular case.”); Impounded (Juvenile R.G.), 117 F.3d 730, 736 (3d

Cir. 1997) (holding that a court may not substantively review a § 5032 certification that

there was a substantial federal interest in prosecution); United States v. I.D.P., 102 F.3d

507, 513 (11th Cir. 1996) (“[A]bsent allegations of bad faith or facial non-compliance with

the statute, judicial review of the Attorney General’s decision that a substantial federal

interest exists under section 5032 would not be appropriate.”).

       Notably, the certification provision of § 5032 requires the Attorney General or his

designee to “certify to the appropriate district court … that there is a substantial federal

interest in the case.” See 18 U.S.C. § 5032 (emphasis added). Even with this express

statutory reference to the courts, which is absent in § 247’s certification requirement, the

Eighth Circuit (and eight other circuits) easily held that substantive judicial review is

inappropriate. 5

       The defendant asserts, contrary to the overwhelming weight of authority, that

certification under § 247(e) is subject to substantive judicial review. To support his




5
 While a court may not substantively review a certification that prosecution of a particular
case is in the public interest, a court can of course review an allegation that the government
did not comply with the procedural step of obtaining a required certification.

                                             19
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 20 of 32



threadbare argument, he points to an earlier juvenile delinquency case, United States v.

Juvenile Male, 923 F.2d 614 (8th Cir. 1991) [hereinafter Juvenile Male (1991)]. 6

       In Juvenile Male (1991), the Eighth Circuit allowed a very limited review of an

entirely different—and easily distinguishable—certification provision in the delinquency

code. Specifically, the Eighth Circuit grappled with the provision of § 5032 that requires

the Attorney General or his designee to certify that “the offense charged is a crime of

violence that is a felony or [an enumerated drug crime].” Id. The Eighth Circuit permitted

the district court to determine whether the offenses covered by the certification were in fact

the ones defined by Congress. Juvenile Male (1991), at 617-18. This narrow and

unremarkable finding is consistent with the overwhelming majority of circuit courts that

have permitted “technical” review of the certification process but have flatly rejected a

substantive review of the Attorney General’s determination that a particular prosecution

presents a substantial federal interest. See pp. 15-16 supra. See also Impounded (Juvenile

R.G.), 117 F.3d at 736 (noting that while a court may review §5032’s requirement that a

crime is one of violence, it may not substantively review the determination that federal

prosecution is in the public interest).




6
 The defendant also cites to the District of South Carolina’s decision in Roof, 225 F. Supp.
3d at 450-51. The Roof court noted that it was “compelled” to review the Attorney
General’s certification because of the controlling precedent in the Fourth Circuit—the same
precedent that nine other circuits, including the Eighth Circuit, have rejected. Moreover,
even in the context of that minority view, the Roof court still noted that its review was
“limited,” acknowledged that the Attorney General’s decision to certify was entitled to
“great deference,” and easily upheld the Attorney General’s certification decision. Id. at
451.
                                             20
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 21 of 32



       The defendant asserts that Juvenile Male (1991) stands for broad proposition that

certification requirements are subject to substantive judicial review. It does not. Rather,

the case stands for the proposition that limited review is permitted to determine whether

juvenile prosecution comported with the statutory requirement that only a crime of violence

may be pursued. See Juvenile Male (1991), at 617-18. Moreover, the Eighth Circuit’s

decision seven years later in Juvenile Male J.A.J. (1998) unequivocally forecloses any

argument that Juvenile Male (1991)’s limited holding opens the door to substantive judicial

review of a certification that there is an adequate federal interest in prosecution. See

Juvenile Male J.A.J. (1998), at 909 (“We conclude that the text and structure of § 5032, in

addition to separation of powers concerns, demonstrate that [the certification] of a

substantial federal interest is an unreviewable act of prosecutorial discretion.”).

       In short, § 247(e) requires that the Attorney General or his designee certify in

writing that federal prosecution under § 247 is in the public interest and is necessary to

secure substantial justice. But the substance underlying the government’s decision to

prosecute a case under § 247 is an unreviewable act of prosecutorial discretion. Because

the government has met the conditions of § 247(e), the Court’s review of the certification

requirement is at an end and prosecution of this case may proceed.

          C. The Section 247 Violations Charged in Count One and Count Two are
             Categorically Crimes of Violence

       The defendant’s third argument targets Count Four, which charges the defendant

with violating § 924(c) by carrying and using a destructive device during and in relation to

crimes of violence. Specifically, the defendant asserts that the § 247 violations charged in


                                              21
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 22 of 32



Count One and Count Two are not categorically crimes of violence, and thus Count Four

(the § 924(c) violation) must be dismissed. The defendant is wrong. As discussed below,

each of the § 247 violations charged in this case is categorically a crime of violence as

defined by § 924(c).

                  i. Section 247 is a divisible statute containing various offenses with
                     distinct elements

       For the purposes of the § 924(c) violation charged in Count Four, the term “crime

of violence” is defined in § 924(c)(3)(A). That provision—which is commonly referred to

as the “elements” or “force” clause—defines “crime of violence” as “a felony [that] has as

an element the use, attempted use, or threated use of physical force against the person or

property of another.” As the defendant correctly notes, the § 924(c) violation charged in

Count Four hinges on whether the § 247 violations charged in Counts One and Two—that

is, the “predicate offenses”—are “crimes of violence” as defined in § 924(c)’s force clause.

This determination is made through the categorical approach, under which the Court is to

look at the predicate offenses to determine whether those offenses necessarily meet the

definition outlined in § 924(c)(3)(A). See, e.g., United States v. Castleman, 572 U.S. 157,

168-69 (2014) (citing Shepard v. United States, 544 U.S. 13 (2005) and Taylor v. United

States, 495 U.S. 575 (1990)). 7




7
 The Supreme Court recently struck down as unconstitutionally vague the residual clause
of § 924(c)(3)(B). See generally United States v. Davis, 139 S. Ct. 2319 (2019). In light
of Davis, the government agrees with the defendant that whether the § 247 offenses in this
case are “crimes of violence” is to be judged in relation to the definition provided in §
924(c)(3)(A)’s force clause.
                                            22
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 23 of 32



       The obvious starting point for the categorical approach is determining the elements

of the predicate offenses. See, e.g., Mathis v. United States, 136 S. Ct. 2243, 2248-49

(2016). “‘Elements’ are the ‘constituent parts’ of a crime’s legal definition—the things the

‘prosecution must prove to sustain a conviction.’” Id. (citations omitted). As this case

demonstrates, there are times when a single statute defines multiple crimes. Id. (citing

Descamps v. United States, 570 U.S. 254, 260-61 (2013)). Such statutes are “divisible.”

Id. When a statute is divisible, courts apply a slight modification to the categorical

approach, in which judicial review starts with a determination of which crime, with which

elements, forms the relevant predicate offense. Id. (citing Taylor, 495 U.S. at 602). Once

the reviewing court properly identifies the relevant predicate offense from a divisible

statute, the court then applies the categorical approach as it ordinarily would. Id.

       Even a passing glance at § 247 reveals that the statute specifies a number of distinct

offenses. The statute is thus divisible, and the modified categorical approach applies.

Here, the government charged the defendant with two separate § 247 offenses: a violation

of § 247(a)(1) and a violation of §247(a)(2). The defendant begins his categorical approach

analysis by outlining the baseline elements of those two distinct offenses. As the defendant

concedes, each provision has force as an element:

          • § 247(a)(1) prohibits intentionally defacing, damaging, or destroying any
            religious real property, or attempting to do so, because of the religious
            character of the property, when the offense is in or affecting interstate
            commerce.

          • § 247(a)(2) prohibits intentionally obstructing, by force or threat of force,
            or attempting to do so, any person in the enjoyment of his or her exercise of
            religion, when the offense is in or affecting interstate commerce.


                                             23
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 24 of 32



       However, the Court must also account for subsection (d) of § 247, which sets out

the penalties for various violations of the statute. Specifically, § 247(d) specifies the

conditions under which a violation is a misdemeanor, a 3-year felony, a 20-year felony, a

40-year felony, or a life-felony. Thus, subsection (d) makes clear that § 247 delineates at

least five separate crimes. See Descamps, 570 U.S. at 263-64 (noting application of the

“modified categorical approach” when a statute “lists multiple, alternative elements, and

so effectively creates several different crimes”) (internal citations and quotations omitted).

       Both § 247 offenses in this case were charged as 20-year felonies under subsection

(d)(3). That 20-year provision requires the government to prove, in addition to the

elements mentioned above, that the offense resulted in bodily injury to another person or,

as charged in this case, that it involved the use, attempted use, or threatened use of a

dangerous weapon, explosive, or fire. See 18 U.S.C. §247(d)(3). Because § 247(d)(3)

effectively grafts an extra element onto the § 247 violations charged in the Indictment by

requiring proof that the offenses involved the use, attempted use, or threatened use of a

dangerous weapon, explosive, or fire, the predicate offenses in this case are more

accurately described as violations of § 247(a)(1), (d)(3) and § 247(a)(2), (d)(3). As

described below, each of these predicate offenses is categorically a crime of violence as

defined in § 924(c).

                 ii. The Section 247 offense charged in Count Two is categorically a
                     crime of violence

       The § 247(a)(2), (d)(3) violation charged in Count Two contains, as an express

element, that the defendant used force or the threat of force to obstruct “a person” in the


                                             24
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 25 of 32



exercise of religion. As he must, the defendant concedes that this provision includes force

as an element. However, he claims that the force contemplated by the statute need not be

“force against the person or property of another,” as required by § 924(c)(3)(A). The

defendant’s proffered distinction is illusory. To violate § 247(a)(2), a defendant cannot

use force (or the threat of force) against him or herself to obstruct his or her own exercise

of religion.

       The defendant’s suggestion that this violation does not require force against another

person is even more farcical in the context of a 20-year § 247(a)(2) violation since the

defendant’s offense necessarily either resulted in bodily injury or involved the use of a

weapon or fire. Moreover, as § 247(a)(2) makes clear, the defendant must “intentionally

obstruct,” by force or threat of force, “any person” in the enjoyment of that person’s free

exercise of religious beliefs. It simply makes no sense whatsoever to use the term

“obstruct” to refer to a defendant’s use of force against himself with the intent of interfering

with his own religious exercise. Put another way, a person cannot violate § 247(a)(2) by

using force or the threat of force against himself with the intent of interfering with his own

religious freedoms—and he certainly cannot do so while using a weapon or fire.

Consequently, a violation of § 247(a)(2), (d)(3) is categorically a crime of violence as

defined by § 924 (c)(3)(A).

                 iii. The Section 247 offense charged in Count One is categorically a
                      crime of violence

       The defendant’s argument fares no better with respect to the § 247 offense charged

in Count One. As was the case with the conduct proscribed under Count Two, the offense


                                              25
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 26 of 32



charged in Count One also contains an express element of force, since the intentional

defacement, damage, or destruction of property involves force against religious real

property. The defendant concedes this point, but again argues that a violation of §

247(a)(1) is not a crime of violence because it allows for a situation in which a defendant

can use force against his or her own religious real property, rather than the property “of

another.” Again, the argument is illusory.

        The defendant ignores key statutory aspects of the § 247(a)(1), (d)(3) violation

charged in Count One. These aspects further establish that the category of property covered

by the offense is narrower, not broader, than the category covered by the term “property of

another” in § 924(c)’s force clause. First, § 247 defines “religious real property” as “any

church, synagogue, mosque, religious cemetery, or other religious real property, including

fixtures or religious objects contained within a place of religious worship, or real property

owned or leased by a nonprofit, religiously affiliated organization.” 18 U.S.C. § 247(f). 8




8
  Without providing a pincite, the defendant references United States v. Corum, 362 F.3d
489 (8th Cir. 2004), for the general proposition that § 247 applies to “any religious
property.” See Doc. 94 at 29 (emphasis in original). Corum does not support that
suggestion. It appears that the relevant portion from Corum discusses an entirely different
statute. See Corum, 362 F.3d at 493 (noting that § 844 prohibits the destruction of “any
building, vehicle, or other real or personal property”). While Corum does address a First
Amendment challenge to § 247(a)(2), no part of the opinion addresses § 247’s definition
of “real religious property.”

                                             26
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 27 of 32



       The statute then requires that any intentional defacement, destruction, or damage to

“real religious property” be “because of the religious character of that property.” 18 U.S.C.

§ 247(a)(1) (emphasis added). 9

       Having ignored both the statutory definition of “religious real property,” and the

motivational element that a defendant’s conduct be “because of” the religious character of

the targeted property, the defendant claims that the offense charged in Count One is not a

crime of violence because a person could damage, deface, or destroy his own property and

still violate § 247. Yet that argument is entirely divorced from the statute’s requirements,

and none of the fantastical examples the defendant cites could be charged under §

247(a)(1), let alone § 247(a)(1), (d)(3).

       For example, the defendant suggests a case in which religious leaders destroy “their

own church” to unite followers or garner sympathy. But a religious leader is not a sole

“owner” of his or her church. Moreover, this scenario does not involve damage “because

of the religious nature of the property,” and therefore does not violate § 247(a)(1). Even if

this conduct could be considered to violate § 247(a)(1), it would still meet the “crime of

violence” definition because it would involve the use of force against the “property of

another.” Specifically, the far-fetched example contemplates a church with “leaders” (in

the plural) and “followers” (in the plural), thus demonstrating the property damaged by one

part of the group would also belong to the other (i.e., “another”).



9
 Notably, Merriam-Webster’s Dictionary defines “to deface” as “to deliberately damage
cause the damage or destruction of another’s property.” Deface, Merriam-Webster,
https://www.merriam-webster.com/thesaurus/deface (emphasis added).
                                             27
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 28 of 32



       The defendant’s analogy to arson cases in which individuals burn down their own

property for insurance payouts likewise fails because it ignores the actual conduct § 247

proscribes. Even if one imagines a person destroying his or her own religious real property

with the aim of getting an insurance payout, that conduct would not be “because of the

religious nature of the property” and thus it would not violate § 247(a)(1).

       The defendant’s references to Andrade v. United States, 116 F. Supp. 2d 778 (W.D.

Tex. 2000), and United States v. Miller, 767 F.3d 585 (6th Cir. 2014), entirely miss the

mark and further demonstrate the defendant’s incomplete reading of § 247. With respect

to the conduct referenced in Andrade, the Branch Davidians did not destroy the compound

in Waco, Texas, “because of the religious characteristic of the property.” Rather, as the

cited opinion suggests, the Branch Davidians set fire to the property in order to interfere

with and obstruct a government raid of the property. Andrade, 116 F. Supp. 2d at 785.

       The defendant also references Miller, a hate crime case in which members of a small

Amish sect attacked members of another Amish sect. Miller, 767 F.3d at 590. The conduct

at issue there plainly involved the use of force by a defendant against “another person.”

Even if extrapolated out to the § 247(a)(1) context, one religious sect destroying the real

religious property of another sect because of the religious nature of the property would still

involve damage to the property “of another,” and thus would constitute a crime of violence

under § 924(c)(3)(A).




                                             28
    CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 29 of 32



                 iv. The categorical approach requires hypotheticals that have a
                     realistic probability of actual application

       In light of the defendant’s proffered hypotheticals, it is worth emphasizing that the

categorical approach requires hypotheticals that are based in a “realistic probability, not a

theoretical possibility, that the [government] would apply its statue to conduct falling

outside the generic definition” of crime of violence outlined in § 924(c)(3)(A). See

Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007). As the Eighth Circuit has put it,

when construing Duenas-Alvarez: “[T]he categorical approach is not an invitation to apply

legal imagination to the . . . offense.” United States v. Roblero-Ramirez, 716 F. 3d 1122,

1126 (8th Cir. 2013) (quotations and citations omitted). The Supreme Court has indicated

that an offender, whose burden it is to demonstrate that realistic probability, “may show

that the statute was so applied in his own case. But he must at least point to his own case

or other cases in which the state courts in fact did apply the statute in the special

(nongeneric) manner for which he argues.” Duenas-Alvarez, 549 U.S. at 193. In the

specific example of the case at bar, that would be a § 247 prosecution that did not involve

violent force. Defendant has pointed to no prosecutions under § 247 that did not involve

violent force, and of course, the facts underlying his own prosecution, taken as true for

purposes of this motion as they must be, involve violent force. As described above, the

defendant’s proffered scenarios fail to meet the requirements of § 247. Those failed

hypotheticals are fanciful enough. Conceiving of any conduct that could fall within § 247’s




                                             29
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 30 of 32



actual ambit without being a crime of violence would require the exact sort of baseless

theoretical imagination that is barred by Duenas-Alvarez. See id. 10

          D. The Indictment is Not Multiplicious

       The defendant’s final argument claims that Counts One and Two are multiplicitous.

An indictment is multiplicitous if it “charg[es] the same offense in more than one count.”

See, e.g., United States v. Mann, 701 F.3d 274, 285 (8th Cir. 2012) (internal citations and

quotations omitted). As described repeatedly above, § 247 spells out a number of different

offenses. The § 247(a)(1) offense charged in Count One is different from the § 247(a)(2)

offense charged in Count Two. Thus, the Indictment is not multiplicitous.

       The defendant correctly notes that the applicable standard for determining if an

indictment is multiplicitous comes from Blockburger v. United States, which states:

       The applicable rule is that, where the same act or transaction constitutes a violation
       of two distinct statutory provisions, the test to be applied to determine whether there
       are two offenses or only one, is whether each provision requires proof of a fact
       which the other does not.

284 U.S. 299, 304 (1932) (citing Gavieres v. United States, 220 U.S. 338, 342 (1911)).

       The defendant’s argument is easily defeated because § 247(a)(1) “require[s] proof

of an element not required to be proved by [§ 247(a)(2)].” See Mann, 701 F.3d at 286




10
   The Duenas-Alvarez rule is particularly applicable here, where the statute contains a
certification provision ensuring that the Attorney General or his designee certifies in any
given case that prosecution is in the interest of justice. See Sec. II (B), supra.
Consequently, even if there was a conceivable application of § 247 that did not involve the
person or property of another, there is no “realistic probability” that the government would
pursue prosecution under the statute.
                                             30
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 31 of 32



(referencing Blockburger). The reverse is also true: § 247(a)(2) requires proof of an

element not required to be proved for a conviction under § 247(a)(1).

        As described above, § 247(a)(1) prohibits intentionally defacing, damaging, or

destroying religious real property, or attempting to do so, because of the religious character

of the property. Meanwhile, § 247(a)(2) prohibits intentionally obstructing, by force or

threat of force, or attempting to do so, any person in the enjoyment of his or her exercise

of religion. 11

        To convict an individual of violating § 247(a)(1), the government must prove

beyond a reasonable doubt that he or she destroyed religious real property because of the

religious character of the property. Proof of the motive element—the fact that the conduct

occurred “because of” the religious character of the property—is not required to sustain a

conviction for § 247(a)(2).

        To convict an individual of violating § 247(a)(2), the government must prove

beyond a reasonable doubt that he or she intentionally obstructed a person’s free exercise

of religious beliefs. Proof of the fact that the obstruction impacted (or attempted to impact)

a victim’s free religious exercise is not required to sustain a conviction for § 247(a)(1).

        Therefore, Count One (the § 247(a)(1) offense) and Count Two (the § 247(a)(2)

offense) are not multiplicious. See Mann, 701 F.3d at 286.




11
   As described in Section II (A), supra, both violations also require that the offense is in or
affecting commerce.
                                              31
     CASE 0:18-cr-00150-DWF-HB Document 115 Filed 08/07/19 Page 32 of 32



           III.      CONCLUSION

        For the foregoing reasons, each one of the defendant’s arguments is without merit.

Therefore, the government respectfully requests that the Court deny his Motion to Dismiss

in its entirety.


                                           Respectfully submitted,

                                           ERIC S. DREIBAND
                                           ASSISTANT ATTORNEY GENERAL
                                           CIVIL RIGHTS DIVISION

                                    By:    /s/ Timothy Visser
                                           TIMOTHY VISSER
                                           Trial Attorney, U.S. Department of Justice
                                           Civil Rights Division, Criminal Section


                                           ERICA H. MacDONALD
                                           United States Attorney

                                           /s/ John Docherty
                                           JOHN DOCHERTY
                                           Assistant United States Attorney
                                           MN Attorney Reg. No. 017516X

                                           /s/ Julie E. Allyn
                                           JULIE E. ALLYN
                                           Assistant United States Attorney
                                           MN Attorney Reg. No. 256511

                             CERTIFICATE OF SERVICE

August 7, 2019

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).
                                                           /s/ John Docherty
                                                           JOHN DOCHERTY

                                             32
